DETAILED ACTION

Acknowledgement
Amendment filed on 5/31/2022 is acknowledged.
Claims 9-20 are cancelled per applicant’s filing of 5/31/2022.
Claims 1-8, 21-25 are currently pending and have been examined.
Claims 1,3-8, 21-25 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s arguments with respect to the amended claim 1 has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

	

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not in the Specification
Claim 22 recites “The system of claim 21, wherein the server approves a second transaction request upon receipt of a second signal containing user health data after the predetermined time period.” However, the specification is silent on the claimed limitation. Paragraph [0056] of applicant’s specification (US 2021/0342811A1) disclose: 
[0056] In block 514, if biometric data is not being received from the known user device, the server may deny the transaction to the point of sale. The bank backend server may check the last time a signal containing biometric data was received and use a measure of how stale the biometric data needs to be before transactions are declined. For example, if a signal is not received for x time period, then transactions will be denied until a new signal comes in. For
example, the bank backend server may deny the transaction by transmitting a transaction denial message to the point of sale terminal in response to the transaction request message
from the point of sale terminal. For example, a server may receive a message from a fitness tracker indicating the absence of biometric data and, in response, the server may deny the transaction. For example, a user might not be wearing a smart watch that was registered with the server and the server will receive an indication that the smart watch is not detecting a pulse so that the server may deny the transaction.

The specification describes if a signal is not received for x time period, then transactions will be denied until a new signal comes in. The specification does not disclose approving a second transaction request upon receipt of a second signal containing user health data after the predetermined time period.
As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)). 

Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claim 21 recites “the server denies the transaction request if the signal…” The claim also recites “a signal” in line 2. Claim 1, which claim 21 depends on, also recites “a signal” in line 12 (i.e. “….a signal indicating the presence or absence of the requisite health data…”)  It is unclear which “a signal” (i.e. in line 2 of claim 21 or “a signal” in line 12 of claim 1) provides the antecedent basis for “the first computing device” as recited in the claim. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyo et al. (US 9,208,492 (“Hoyo”)).
Regarding claim 24, Hoyo teaches a method comprising:
receiving, by a server (Hoyo: Fig. 2C ‘system server’; 10:53-64), a user device identifier and a signal indicating the presence or absence of requisite health data (Hoyo: Fig. 4, steps 415/435; 13:11-15 (“…user device identifier (‘mobile device id’)), 16:12-26 (“…signal…(‘biometric identifier’)”);
identifying, by the server, a user account based on the user device identifier; (Hoyo: Fig. 2C 'database 280'; 11:32-37, 12:12-25, 19:60-66)
enabling, by the server, transaction authentication responsive to the signal indicating the presence of the requisite health data; (Hoyo: Fig. 5B; 16:17-38,17:54-65)
receiving, by the server, a transaction request including transaction information; (Hoyo: Fig. 3, step 320; 19:20-32)
identifying, by the server, the user account based on the transaction information; (Hoyo: 19:55-20:3)
determining, by the server, whether biometric transaction authentication is enabled or disabled for the user account; (Hoyo: 19:55-20:3)
transmitting, by the server, a signal approving the transaction request responsive to a determination that biometric transaction authentication is enabled for the user account; and (Hoyo: Fig. 3, step 330; 20:49-56)
Hoyo does not teach the limitation “disabling, by the server, transaction authentication responsive to the signal indicating the absence of the requisite health data” and “transmitting, by the server, a signal denying the transaction request responsive to a determination that biometric transaction authentication is disabled for the user account.” However, this recites optional language and does not get patentable weight. 
The claim recites the steps of enabling transaction authentication responsive to the signal indicating the presence of the requisite health data, as well as disabling transaction authentication responsive to the signal indicating the absence of the requisite health data. These conditions (i.e. “responsive to the signal indicating the presence of the requisite health data” and “responsive to the signal indicating the absence of the requisite health data”) are mutually exclusive. Therefore, the limitation, “disabling, by the server, transaction authentication responsive to the signal indicating the absence of the requisite health data,” is not performed because either the step of enabling or disabling can be performed but not both. Furthermore, the claim recites the steps of transmitting a signal approving the transaction request responsive to a determination that biometric transaction authentication is enabled for the user account, as well as transmitting a signal denying the transaction request responsive to a determination that biometric transaction authentication is disabled for the user account. These conditions (i.e. “responsive to a determination that biometric transaction authentication is enabled for the user account” and “responsive to a determination that biometric transaction authentication is disabled for the user account”) are mutually exclusive. Therefore, the limitation, “transmitting, by the server, a signal denying the transaction request responsive to a determination that biometric transaction authentication is disabled for the user account,” is not performed because either the step of transmitting a signal approving the transaction request or transmitting a signal denying the transaction request can be performed but not both. Therefore, it doesn’t get patentable weight. (MPEP 2111.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.) Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int’l Trade Comm’n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding claim 25, Hoyo teaches the method of claim 24. Furthermore, Hoyo teaches:
wherein the user account comprises a preference to enable biometric transaction authentication with the user device. (Hoyo: 13:47-65, 15:24-40)
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2020/0380523A1 (“Agrawal”)) in view of Tribble et al. (US 9916474B2 (“Tribble”)) in further view of Hoyo et al. (US 9,208,492 (“Hoyo”)).
Regarding claim 1, Agrawal teaches a system (Agrawal: Figs. 1/2; ¶21), comprising: 
a server (Agrawal: Fig. 1, ‘processing provider 110, authorization provider 112’) in data communication with a point of sale terminal (Agrawal: Fig. 1, ‘resource provider computer 108’; ¶21);
a user device (Agrawal: Fig. 1, ‘user device 104’; ¶21)…a health monitor (Agrawal: Fig. 2, 'SUPP. DEVICE 230'; ¶4 (supplemental devices configured to provide biometric information associated with a user of the user device), 45)), the health monitor including sensors (Agrawal: Fig. 2, 'SUPP. DEVICE 230' ‘sensor device 240’; ¶45 (sensor devices 240 may be any type of sensor device, including audio devices, image devices, biometric monitors or any other suitable sensor type))…to obtain health information about a wearer of the user device  (Agrawal: ¶29 (supplemental devices 114 may include a biometric monitor (Fitbit or other monitoring device) to monitor biometric information for the user 102))
wherein, upon receipt of a transaction request from the point of sale terminal (Agrawal: ¶29), the server identifies the user account based on information received with the transaction request (Agrawal: ¶¶29, 37, 66)…
Agrawal does not explicitly teach the following limitations, however in the same field of endeavor, Tribble teaches:
a user device that includes a health monitor…and associated software that enable the health monitor to obtain health information about a wearer of the user device; (Tribble: Fig. 1A, Fig. 1B, 'user devices 110' 'Sensors 115' 'sensor applications 113'; 4:7-37, 4:51-58, 5:9-3 (wellness sensors))
data storage on the user device that stores the health information as user health data; (Tribble: Fig. 1A, 'user devices 110' 'wellness database 111'; 3:65-4:6)
an application programming interface on the user device that enables the health monitor to share the user health data with other applications executing on the user device; and (Tribble: Fig. 1A, 'user devices 110'; 4:3-6)
an application executing on the user device (Tribble: Fig. 1A, 'application 117'; 5:14-45) that executes a query on the user device to obtain… the user health data via the application programming interface  (Tribble: Fig. 1A, 'application 117';  5:14-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agrawal to incorporate the teachings of an application programming interface and application on the user device to obtain health data, as disclosed in Tribble, for sharing wellness data (Tribble: 1:14).
Agrawal in view of Tribble does not explicitly teach the following limitation, however in the same field of endeavor, Hoyo teaches:
…the user device that executes a query to obtain a user device identifier (Hoyo: 13:16-21)…
…determines, using the user health data, the presence or absence of requisite health data, and (Hoyo: 16:6-26, 17:66-18:5, 18:45-52)
transmits the user device identifier and a signal indicating the presence or absence of the requisite health data to the server, (Hoyo: Fig. 4, steps 415/435; 13:11-15 (“…user device identifier (‘mobile device id’)), 16:12-26 (“…signal…(‘biometric identifier’)”)
wherein upon receipt of the user device identifier and signal indicating the presence or absence of the requisite health data, the server identifies a user account based on the user device identifier (Hoyo: Fig. 4, steps 415/435; 13:11-15, 16:12-26) and either enables transaction authentication if the signal indicates the presence of health data (Hoyo: Fig. 5B; 16:17-38, 17:54-65) or disables transaction authentication if the signal indicates the absence of health data, and
wherein upon receipt of a transaction request (Hoyo: Fig. 3, step 320; 19:20-32)… the server identifies the user account based on information received with the transaction request (Hoyo: 19:55-20:3), determines whether biometric transaction authentication is enabled or disabled for the user account (Hoyo: 19:55-20:3), and either transmits a signal approving the transaction request if biometric transaction authentication is enabled (Hoyo: Fig. 3, step 330; 20:49-56) or transmits a signal denying the transaction request if biometric transaction authentication is disabled to the point of sale terminal (Hoyo: Fig. 3, step 330; 20:49-56), and wherein the user account comprise a preference to enable biometric transaction authentication with the user device. (Hoyo: Fig. 4, steps 425/430; 13:47-65, 15:24-40)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agrawal in view of Tribble to incorporate the teachings of use of biometric authentication of transactions, as disclosed in Hoyo, to ensure that the user is accurately authenticated and security is maintained (Hoyo: 2:44).
Regarding claim 7, Agrawal in view of Tribble and Hoyo teaches the system of claim 1. Furthermore,
Hoyo teaches: 
wherein, via a user device registration process between the user device and the server, the server stores the user device identifier at the server and thereby associates the user device with a user account of the wearer of the user device. (Hoyo: Fig. 2 'database 280'; Fig. 4, steps 415/425; 13:11-15, 13:47-65)
Regarding claim 8, Agrawal in view of Tribble and Hoyo teaches the system of claim 7.
Hoyo teaches: 
wherein, upon receipt of the user device identifier and signal indicating the presence or absence of the requisite health data, the server compares the received user device identifier with the stored user device identifier, and, if the received and stored user identifiers are the same, either enables transaction authentication if the signal indicates the presence of health data or disables transaction authentication if the signal indicates the absence of health data. (Hoyo: Fig. 3, steps 325/330; 19:60-66, 20:49-60)
Regarding claim 23, Agrawal in view of Tribble and Hoyo teaches the system of claim 1. 
Tribble teaches: 
the health monitor comprises a glucose monitor, and  (Tribble: Fig. 1A, 'sensors 102-108'; 3:50-4:6, 4:7-67)
the user health data comprises glucose monitoring. (Tribble: Fig. 1A, 'sensors 102-108'; 3:50-4:6, 4:7-67)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Tribble and Hoyo as applied to claim 1 further in view of Nakajima et al. (US 11,056,238B1 (“Nakajima”)).
Regarding claim 3, Agrawal in view of Tribble and Hoyo teaches the system of claim 1. 
Hoyo teaches:
the application receives an update when the requisite health data changes, and upon receipt of the update (Hoyo: 8:16-21, 17:66-18:4), the application transmits the user device identifier and a change of status signal to the server  (Hoyo: 19:20-32).
Agrawal in view of Askic does not explicitly teach the following limitations, however, in the same filed of endeavor, Nakajima teaches:
the query is a long-running query that executes on an anonymous background queue on the user device (Nakajima: 6:48-59, 9:22-44), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agrawal, Tribble and Hoyo to incorporate the teachings of application running as a background queue, as disclosed in Nakajima, to provide wellness monitoring (Nakajima: 9:2-23).
Additionally, note the limitation,  “the query is a long-running query…", recites non-functional descriptive material language. The limitation describes characteristics of the query and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Tribble and Hoyo as applied to claim 1 further in view of Johnson (US 9996678B2 (“Johnson”)).
Regarding claim 4, Agrawal in view of Tribble and Hoyo teaches the system of claim 1.
Agrawal in view of Tribble and Hoyo does not teach the following limitation, however in the same field of endeavor, Johnson teaches: 
wherein the user device is a smart watch that detects and stores a vital sign of the wearer of the smart watch as health information. (Johnson: Fig. 4 'wearable sensor device 10' 'sensor apps 13'; 11:4-9, 11:20-36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agrawal, Tribble and Hoyo to incorporate the teachings of smart watch, as disclosed in Johnson, to utilize wearable devices that offers more robust, advanced capabilities (Johson: 1:46-47).
Regarding claim 5, Agrawal in view of Tribble, Hoyo and Johnson teaches the system of claim 4. Furthermore,
Agrawal teaches: 
wherein, the health monitor includes a heart rate sensor, the user health data is sample heart rate data, (Agrawal: Fig. 2, 'SUPP Device 230' 'Sensor Devices 240'; ¶¶29, 31, 45),
the server is associated with a bank backend system, and  the server approves a transaction if the user device is detecting a heart rate at the time of the transaction. (Agrawal: Fig. 2, ‘Service Provider Computer 200'; ¶¶24-25, 31).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Tribble and Hoyo as applied to claim 1 further in view of Aksic (Usability of Commercial mHealth Tookits from a developer perspective, NTNU, 2016 (“Aksic”)).
Regarding claim 6, Agrawal in view of Tribble and Hoyo teaches the system of claim 5. 
Agrawal in view of Tribble and Hoyo does not teach the following limitation, however in the same field of endeavor, Aksic teaches: 
wherein signal indicating the presence or absence of the requisite health data is a Boolean flag. (Aksic: HealthKit API', p. 47, ''Accessing HealthKit' 'isHealthDataAvailable ()'; Chapter 5.1 'Architectural Rational', pages 67-68 (app that can collect data the user has generated with Apple HealthKit and send it to the server), Figure 5.1; 'Apple HealthKit Solution', page 72, last paragraph ('isHealthKitAvailability function')
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agrawal in view of Tribble and Hoyo to incorporate the teachings of support of boolean flag for ‘isHealthDataAvailable ()’, as disclosed in Aksic, to increase the efficiency and productivity of developers when developing mobile health applications and services (Aksic: page iii, ‘Abstract’, second paragraph).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawalin view of Tribble and Hoyo as applied to claim 21 further in view of Chen, Y. (US 2022/0027917A1 (“Chen”)).
Regarding claim 21, Agrawal in view of Tribble and Hoyo teaches the system of claim 1. Furthermore,
Hoyo teaches: 
the server receives a signal containing user health data from the user device, and (Hoyo: Fig. 3, step 325; 19:55-20:3)
the server denies the transaction request if the signal containing user health data is not received (Hoyo: Fig. 3, step 330; 20:49-56)…
Hoyo does not teach using a predetermined time period for transaction authorization. However, in the same field of endeavor, Chen teaches a transaction denial based on a time period (Chen: ¶45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agrawal in view of Tribble and Hoyo to incorporate the teachings of applying time based policy for denying a transaction, as disclosed in Chen, to detect or prevent fraudulent transactions or interactions given certain time based requirements (Chen: ¶2).
Regarding claim 22, Agrawal in view of Tribble, Hoyo and Chen teaches the system of claim 21. Furthermore,
Hoyo teaches: 
wherein the server approves a second transaction request upon receipt of a second signal containing user health data (Hoyo: Fig. 3, step 330; 20:49-60)…
Chen teaches approving a transaction after the predetermined time period (Chen: ¶45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2018/0324177A1) teaches smart wearable devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685